Citation Nr: 1019088	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
Veteran's death.  

2.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
active service from October 1975 to June 1976.  The Veteran 
passed away in September 2003.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2008 
rating decision by the Manila RO.  On her February 2009 VA 
Form 9 (substantive appeal) the appellant indicated she 
wanted a Travel Board hearing; in May 2009, she withdrew such 
request.  In February 2010, the appellant submitted 
additional evidence with a waiver of initial RO 
consideration.  

The issue of entitlement to death pension benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT


1.  The Veteran died in September 2003; cerebrovascular 
accident, bleed was listed on his death certificate as the 
immediate cause of death.

2.  During his lifetime the Veteran had not established 
service connection for any disability.

3.  An unappealed February 2005 rating decision denied the 
appellant's claim of service connection for the cause of the 
Veteran's death based essentially on a finding that the 
cerebrovascular accident that caused his death was not shown 
to be related to his service. 

4.  Evidence received since the February 2005 rating decision 
does not tend to show that the cerebrovascular accident that 
caused the Veteran's death was related to his service; does 
not relate to the unestablished fact necessary to 
substantiate the claim of service connection for the cause of 
the Veteran's death; and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for the cause of the Veteran's 
death may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

The appellant was advised of VA's duties to notify and assist 
in the development of her claim.  A March 2008 letter 
explained the evidence necessary to substantiate her claim, 
the evidence VA was responsible for providing, and the 
evidence she was responsible for providing.  In compliance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006), this letter 
also instructed her that new and material evidence was 
required to reopen her claim; explained what new and material 
evidence meant; and outlined what evidence was needed to 
substantiate the underlying claim.  It specifically advised 
her that for evidence to be considered new and material, it 
would have to show that the Veteran's cause of death was 
related to his service.  In compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), an April 2009 letter 
provided a detailed explanation of the evidence and 
information required to substantiate a dependency and 
indemnity compensation (DIC) claim based on service connected 
and non-service connected conditions.  While she was not 
advised of disability rating and effective date criteria, she 
is not prejudiced by lack of such notice (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.  The 
appellant has had ample opportunity to respond/supplement the 
record.  Significantly, the matter was readjudicated by a 
supplemental statement of the case in November 2009 (curing 
any notice defect early in the process).

The Veteran's service treatment records (STRs) were 
previously associated with the claims file and pertinent 
post-service treatment records are of record.  The RO did not 
arrange for a medical opinion because it was not warranted.  
The duty to assist by obtaining a VA medical opinion does not 
attach until a previously denied claim is reopened.  38 
C.F.R. § 3.159 (c)(4)(iii).  The appellant has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence 
that is merely cumulative of other evidence in the record is 
not new and material even if it was not been previously 
associated with the record/considered.  Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence as appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's death certificate notes that he died in 
September 2003.  The immediate cause of his death listed on 
his death certificate was cerebrovascular accident, bleed; no 
other condition contributing to his demise was listed.  He 
had not established service connection for any disability. 

An unappealed February 2005 rating decision denied the 
appellant's claim of service connection for cause of the 
Veteran's death based essentially on a finding that the 
cerebrovascular accident that caused his death was not shown 
to be related to his service.  She did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the February 2005 rating 
decision included:

The Veteran's STRs which are silent for complaints, findings, 
treatment, or diagnosis relating to a cerebrovascular 
condition, but noting that he was treated for sea sickness. 

A DD Form-214N noting that the Veteran was discharged for a 
motion sickness condition (not a physical disability) that 
interfered with the performance of his duty. 

An April 1976 Medical Board Report noting that the Veteran 
had a primary diagnosis of chronic labyrinthine imbalance and 
a secondary diagnosis of seasickness by history. 

A July 1979 Electroencephalography (EEG) report noting an 
abnormality due to diffuse slowing of cerebral activity.  

A January 1987 inpatient treatment record from Eastern 
Pangasinan District Hospital noting that the Veteran suffered 
a brain injury/concussion secondary to a vehicular accident.  
The Veteran had a headache accompanied by dizziness for one 
week prior to admission.

A November 1987 letter from Dr. E.D.A. noting that the 
Veteran was his patient prior to his entry into service up to 
the present.  He noted that the Veteran was physically sound 
before entry into service and consulted him after discharge 
in 1976 due to severe headaches, dizziness, and vomiting.  He 
stated that after examination he determined the cause of the 
Veteran's dizziness to be his ears and that it was an 
acquired condition of the ear and not an "inborn illness."  

A May 1989 marriage certificate showing that the Veteran and 
the appellant were married on May [redacted], 1989.  

A death certificate showing that the Veteran died on 
September [redacted], 2003.  The cause of death was cerebrovascular 
accident, bleed.  

A December 2004 letter from J.R.U., M.D. of Tayug Family 
Hospital noting that the Veteran was seen in the ER on 
September [redacted], 2003 complaining of a severe headache.  His 
prior history included occasional headache 2 days prior with 
associated body malaise.  The Veteran became "stuporous and 
unaroused" with unstable vital signs and went into cardio 
respiratory arrest.  He was then pronounced dead.  The 
impression was subarachnoid hemorrhage probably secondary to 
a ruptured cerebral aneurysm.  

Potentially pertinent evidence received since the February 
2005 rating decision includes: 

A February 2008 statement from the appellant noting that she 
was the unmarried widow of the Veteran who died on September 
[redacted], 2003.  She stated that during his lifetime, the Veteran 
told her that he suffered dizziness, difficulty breathing, 
chest pain, fatigue, and swelling of the feet and arms, which 
he believed to be incurred or aggravated by his service.  She 
also stated that the Veteran visited private physicians such 
as J.R.U., M.D. complaining of dizziness, chest pain, and 
difficulty breathing until the time of his death.  

Duplicate copies of an April 1976 Medical Board Report and 
the Veteran's DD Form-214N. 

A July 2008 letter from the appellant stating that the 
Veteran was physically healthy prior to entry into service 
and that he passed his service entrance examination.  She 
stated that he was admitted to the Naval Regional Medical 
Center in Charleston, South Carolina and diagnosed with 
chronic labyrinthine imbalance.  She claimed that such 
condition was incurred in or aggravated by the Veteran's 
service.  She stated that he was honorably discharged because 
such condition was a physical disability and interfered with 
his performance of duties.

As the appellant's claim of service connection for the cause 
of the Veteran's death was previously denied based on a 
finding that the cerebrovascular accident that caused his 
death was not shown to be related to his service, for 
evidence received to be new and material in this matter, it 
must relate to that unestablished fact (i.e. it must indicate 
or suggest that the cerebrovascular accident that caused his 
death was related to his service).

The additional evidence is new to the extent that it was not 
previously of record.  However, it is not material to the 
claim as it is not competent evidence that tends to show that 
the cerebrovascular accident that caused the Veteran's death 
was related to his service.  The new evidence submitted by 
the appellant consists mostly of her statements and duplicate 
documents already of record.  Significantly though in a May 
2009 statement, the appellant stated that her husband died 
from a non-service connected injury or disease.  None of the 
evidence received since the February 2005 rating decision 
relates the Veteran's cerebrovascular bleed to his service.  
Therefore, the new evidence does not pertain to the 
unestablished fact necessary to substantiate the claim of 
service connection for the cause of the Veteran's death, does 
not raise a reasonable possibility of substantiating the 
claim, and is not material.  In light of the foregoing, the 
claim may not be reopened.


ORDER

The appeal seeking to reopen a claim of service connection 
for the cause of the Veteran's death is denied. 


REMAND

The Board notes that in March 2005, the RO denied entitlement 
to death pension benefits.  In an April 2005 letter, the 
appellant questioned why she was not entitled to death 
pension and asked the RO to grant death pension benefits if 
at all possible.  The Board construes this letter as a Notice 
of Disagreement (NOD) with regards to the issue of 
entitlement o death pension benefits.  

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO 
has not yet issued a Statement of the Case regarding this 
issue.  38 C.F.R. § 19.26 (2009).  The United States Court of 
Appeals for Veterans Claims has held that, where the record 
contains a notice of disagreement as to an issue, but no 
statement of the case, the issue must be remanded to the RO 
to issue a statement of the case and to provide the veteran 
an opportunity to perfect the appeal.  See Manlicon v. West, 
12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case regarding the issue of entitlement 
to death pension benefits.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


